Citation Nr: 0126515	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-16 629	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hypercalcemia. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the RO 
that denied compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hypercalcemia.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1943 to February 1946.

2.	On August 20, 2001, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Roanoke, Virginia, that the veteran died on July [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The appeal is dismissed.




		
LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals

 



